DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and newly added claim, filed 10/15/2021, are acknowledged and have been considered. 
	 
Status of Claims
	Claims 1-19 were previously pending. 
As of the response filed 10/15/2021, no claims are amended; no claims are canceled; and claim 20 is newly added.  
	Accordingly, claims 1-20 are currently under examination. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/13/2020 and 07/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.
The information disclosure statements filed 07/26/2019, 10/22/2019, and 08/18/2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they each include a document in which there is no translation provided.  They have been placed in the application file, but the information referred to therein has not been fully considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper et al. (WO 2008/090504 A1, hereinafter "Kuiper") in view of Sinkus et al. (US 2016/0007968 A1, hereinafter "Sinkus").

Regarding claim 1, Kuiper discloses: 
An ultrasonic probe ("acoustic probe 100" Kuiper: Pg. 5, Fig. 1A), wherein, the ultrasonic probe comprises:
an ultrasonic transducer array ("acoustic transducer 20 comprises a ID array of acoustic transducer elements" Kuiper: Pg. 5, Fig. 1A; [Kuiper's 'acoustic transducer 20 comprising an array of acoustic transducer elements' represents the present invention's ultrasonic transducer array.]) configured to transmit and receive ultrasonic waves ("acoustic probe 100 is adapted to operate in both a transmitting mode and a receiving mode" Kuiper: Pg. 5);
a conducting device ("conductive electrodes" Kuiper: Pg. 4, line 22; [Kuiper's conductive electrode(s) represent the present invention's conducting device.]) disposed at a front end of the ultrasonic transducer array ("first electrode 150 is provided in housing 110" Kuiper: Pg. 7; [One of the conductive electrodes (first electrode 150) is provided in housing 110, and housing 110 is disposed at a front end of the ultrasonic transducer array (acoustic transducer 20), as shown in Fig. 1.]),
wherein the conducting device comprises a fluid chamber filled with fluid ("Housing 110 encloses a sealed cavity having a volume in which are provided first and second fluid media 141 and 142" Kuiper: Pg. 6, lines 1-2; [Kuiper's housing 110, which includes at least one conductive electrode (representing a conducting device), comprises a sealed cavity having a volume in which are provided first and second fluid media 141 and 142 (representing a fluid chamber filled with fluid).]),
and the fluid chamber has an opening ("coupling element 120 is provided at one end of housing 110" Kuiper: Pg. 5, Fig. 1A; [Kuiper's coupling element 120, which is adjacent to fluid medium 142, represents 
and the opening is disposed on a front surface of the conducting device and covered by an elastic film ("coupling element 120 comprises a flexible sealed pocket filled with a coupling solid substance such as a Mylar film" Kuiper: Pg. 5, Fig. 1A; [Kuiper's coupling element 120 (representing the opening) is disposed on the front surface of housing 110 (which includes at least one conductive electrode, representing the conducting device).]); and
an energy applying device ("controller controls the variable voltage supply to apply the selected voltages to the pair of electrodes" Kuiper: Pg. 3; [Kuiper's variable voltage supply represents the present invention's energy applying device.]), connected to the energy receiving port and configured to apply vibrations ("appropriately controlling the energy applied to the acoustic transducer 244 to steer the acoustic wave in at least one direction" Kuiper: Pg. 9, lines 28-29; [Kuiper's acoustic transducer 244 represents the energy receiving port of the present invention.]) to the fluid within the fluid chamber ("the fluid within the cavity is moved by the application of a voltage across conductive electrodes" Kuiper: Pg. 4, lines 21-22),
wherein the energy receiving port is configured to receive the vibrations ("acoustic energy received by the acoustic transducer" Kuiper: Abstract; [Kuiper's acoustic transducer represents the present invention's energy receiving port.]),

Kuiper remains silent on: 
causes the elastic film to vibrate and generate a shear wave,
and the ultrasonic waves are utilized to trace the propagation of the shear wave inside the tissue,
so as to perform instantaneous elastography and acquire at least one of elasticity information and attenuation information of the tissue.
However, in a similar invention in the same field of endeavor, Sinkus teaches a medical imaging system which is able to non-invasively detect the traveling of shear waves within a subject ([0030]) and determine mechanical properties of the subject using the shear wave data (Claim 1): 
causes the elastic film ("`ultrasound window` as used herein encompasses a window which is able to transmit ultrasonic waves or energy. Typically a thin film or membrane is used as an ultrasound window" Sinkus: [0021]) to vibrate and generate a shear wave ("vibration system operable for inducing shear waves in the subject" Sinkus: [0034]),
and the ultrasonic waves are utilized ("shear wave data can be derived directly from the ultrasound data" Sinkus: [0031]) to trace the propagation of the shear wave inside the tissue ("processor to receive shear wave data descriptive of the propagation of shear waves within the subject" Sinkus: [0026]),
so as to perform instantaneous elastography ("measured by elastography techniques" Sinkus: [0104]) and acquire at least one of elasticity information and attenuation information of the tissue ("mechanical elasticity, viscosity, the propagation or propagation speed, the attenuation of the shear wave, and the dispersion relation of the shear wave" Sinkus: [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by Kuiper, by including the medical apparatus and imaging system as taught by Sinkus. One of ordinary skill in the art would have been motivated to make this modification "because ultrasound is non-invasive and enables the measurement of the shear wave data without any damage to the subject" (Sinkus: [0031]). Furthermore, it would be "advantageous because the medical apparatus is able to generate shear waves in the subject and acquire the shear wave data automatically" (Sinkus: [0034]).

Regarding claims 2-4 and 7-8, the combination of Kuiper and Sinkus discloses: 
The ultrasonic probe according to claim 1, as described above. 

	Regarding claim 2, Kuiper discloses: 
wherein the fluid is liquid ("first fluid medium 141 consists primarily of water" Kuiper: Pg. 6).

	Regarding claim 3, Kuiper discloses:
wherein the fluid chamber is of a column shape ("Housing 110 may be of cylindrical shape" Kuiper: Pg. 5; Since the first and second fluid media 141, 142 are comprised inside housing 110, and housing 110 is of cylindrical shape, then the fluid chamber(s) are of a columnar shape).

Regarding claim 4, Kuiper discloses:
wherein the opening is of a circle or a stripe shape (Coupling element 120 reads on the claimed opening, and is in the shape of a stripe, as shown in Fig. 1A).

	Regarding claim 7, Kuiper discloses: 
wherein the fluid chamber is adapted to the shape of the ultrasonic transducer array ("Acoustic transducer 20 is coupled to the bottom of housing 110" Kuiper: Pg. 5; As shown in Figs. 1A-1B, the fluid medium 141, 142 are adapted to fill the shape of housing 110; since acoustic transducer 20 is coupled to the bottom of housing 20, then the fluid medium 141, 142 are adapted to the shape of the transducer),
and the fluid chamber is connected to the front end of the ultrasonic transducer array ("Acoustic transducer 20 is coupled to the bottom of housing 110" Kuiper: Pg. 5).

	Regarding claim 8, Kuiper discloses: 
wherein the conducting device further comprises an acoustic lens ("acoustic lens 10" Kuiper: Pg. 5),
the acoustic lens is connected to the front end of the ultrasonic transducer array ("variably-refracting acoustic lens coupled to the acoustic transducer" Kuiper: Pg. 3),
and the fluid chamber is disposed in the acoustic lens ("acoustic lens 10 includes a housing 110, a coupling element 120, first and second fluid media 141 and 142" Kuiper: Pg. 5, Fig. 1A).

Claims 5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper in view of Sinkus, further in view of Sliwa et al. (US 20150351642 A1, hereinafter "Sliwa").

Regarding claim 5, the combination of Kuiper and Sinkus discloses: 
The ultrasonic probe according to claim 1, as described above. 
The combination of Kuiper and Sinkus remains silent on: 

However, in a similar invention in the same field of endeavor, Sliwa teaches a method for performing high speed elastography property mapping: 
wherein the energy applying device comprises an energy generating device ("palpator 30 of Fig. 2A applies a directed fluid to produce a fluidic palpation force or shockwaves" Sliwa: [0025]) and an energy transferring device ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48" Sliwa: [0026]),
and the energy transferring device is connected between the energy generating device and the energy receiving port ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48 in the backer 42 of the acoustic imaging sensor 36 to produce fluidic palpation waves toward a target area 50 of tissues " Sliwa: [0026]; The energy transferring device (openings or channels 48) is connected between the energy generating device (papator 30) and the energy receiving port (backer 42 of the acoustic imaging sensor 36)).

Regarding claim 9, the combination of Kuiper and Sinkus discloses: 
The ultrasonic probe according to claim 8, as described above. 
The combination of Kuiper and Sinkus remains silent on: 
wherein a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber is connected to a first port,
and other portion of the ultrasonic transducer array is connected to a second port,
the first port is configured for instantaneous elastography,
and the first port and the second port are configured for ultrasonic imaging.

wherein a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber is connected to a first port ("FIG. 2A shows that the OCT optical imaging fiber or optical energy delivery conduit 62 is preferably centrally located within the acoustic emitter of the acoustic imaging sensor 36" Sliwa: [0027]),
and other portion of the ultrasonic transducer array is connected to a second port ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48 in the backer 42 of the acoustic imaging sensor 36" Sliwa: [0026]),
the first port is configured for instantaneous elastography ("to provide high speed elastographic property mapping" Sliwa: [0004]),
and the first port and the second port are configured for ultrasonic imaging ("acoustic imaging transducer, disposed in the distal portion, to provide ultrasonic imaging of the target area" Sliwa: [0008]).

Regarding claim 10, the combination of Kuiper and Sinkus discloses: 
the ultrasonic probe according to claim 1, as described above. 
The combination of Kuiper and Sinkus may remain silent on certain aspects of: 
a processing device, which comprises:
a driving unit, connected to the energy applying device of the ultrasonic probe to drive the energy applying device;
an ultrasonic unit, connected to the ultrasonic transducer array of the ultrasonic probe to control the ultrasonic transducer array to transmit and receive ultrasonic waves; and
an elastography unit, connected to the ultrasonic transducer array for receiving and processing a first electrical signal containing shear wave information to perform instantaneous elastography.

An ultrasonic detecting device ("device depicted in FIG. 1 is a combined OCT/IVUS" Sliwa: [0023]), wherein the ultrasonic detecting device comprises:
a processing device ("control device 27" Sliwa: [0031], Fig. 1), which comprises:
a driving unit, connected to the energy applying device of the ultrasonic probe to drive the energy applying device ("control device 27 controls operation of the palpator 30" Sliwa: [0031]);
an ultrasonic unit ("sensor 36 acts as an intravascular ultrasound (IVUS) imaging" Sliwa: [0024]), connected to the ultrasonic transducer array of the ultrasonic probe to control the ultrasonic transducer array to transmit and receive ultrasonic waves ("ultrasound imaging" Sliwa: [0024]; Although Sliwa does not explicitly disclose the transmission and reception of ultrasonic waves, it is inherent that ultrasound imaging will include having the acoustic imaging transducer 40 transmit and receive ultrasonic waves); 
and an elastography unit ("elastography palpation using OCT (OCTe)" Sliwa: [0003]), connected to the ultrasonic transducer array for receiving and processing a first electrical signal containing shear wave information ("transducer such as a PZT diaphragm or piezo-membrane can be electrically actuated to bend in shear mode and generate the pulse pressure to produce the pulsed fluid palpation" Sliwa: [0026]) to perform instantaneous elastography ("a palpator that applies a directed fluid or mechanical indenter to cause elastographic deformation and an OCT imager to provide high speed elastographic property mapping" Sliwa: [0004]).

Regarding claims 11-12, the combination of Kuiper, Sinkus, and Sliwa discloses: 
The ultrasonic detecting device of claim 10, as described above, 
to perform ultrasonic imaging according to a second electrical signal received from the ultrasonic transducer array ("electrical signal to be applied to acoustic transducer 244 to generate a desired acoustic wave" Kuiper: Pg. 9).

wherein the elastography unit is connected to a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber; 
wherein the ultrasonic unit is further configured to perform ultrasonic imaging.
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
wherein the elastography unit is connected to a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber ("components in the distal portion 24 can perform any or all of OCT imaging, IVUS imaging, and elastographic OCT-based or elastographic IVUS-based mapping" Sliwa: [0028]); 
wherein the ultrasonic unit is further configured to perform ultrasonic imaging ("acoustic imaging transducer, disposed in the distal portion, to provide ultrasonic imaging of the target area" Sliwa: [0008]). 

Regarding claims 13-16, the combination of Kuiper, Sinkus, and Sliwa discloses: 
the ultrasonic probe according to claim 12, as described above, which is included in claims 13-16 through dependency. 
Regarding claims 13-16, the combination of Kuiper and Sinkus remains silent on: 
wherein the processing device further comprises an integrated processing unit which is connected to the elastography unit and the ultrasonic unit so as to integrate processing results of the elastography unit and the ultrasonic unit; 
wherein the integrated processing unit is further connected to the driving unit to control the driving unit; 
wherein the ultrasonic detecting device further comprises a displaying apparatus which is connected to the processing device; 

and the energy transferring device is connected between the energy generating device and the energy receiving port.
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
The ultrasonic detecting device according to claim 12, wherein the processing device further comprises an integrated processing unit which is connected to the elastography unit and the ultrasonic unit so as to integrate processing results of the elastography unit and the ultrasonic unit ("a combined system that synchronizes OCT and acoustic radiation force for simultaneously imaging and mechanically displacing tissue in a patient as a detection and analytical tool" Sliwa: [0003]); 
wherein the integrated processing unit is further connected to the driving unit to control the driving unit ("control device 27 is provided to control operation of the components in the distal portion 24" Sliwa: [0023]; "control device 27 preferably synchronizes the application of palpation force and the OCT beam to perform OCT deformation detection including elastographic deformation measurement to provide elastographic mapping of the tissue/plaques. If the optional acoustic imaging sensor 36 is provided, its sensing operation (as IVUS) can also be synchronized with the palpation force as well" Sliwa: [0031]); 
wherein the ultrasonic detecting device further comprises a displaying apparatus which is connected to the processing device ("compositional maps could be overlaid in color on the gray-level OCT, IVUS, or OCT/IVUS combo image" Sliwa: [0033]; By describing that compositional maps can be overlaid in color on either OCT or ultrasound images, it is inherent that this overlay will occur on a display apparatus which is connected to control device 27); 
wherein the energy applying device comprises an energy generating device ("palpator 30 of Fig. 2A applies a directed fluid to produce a fluidic palpation force or shockwaves" Sliwa: [0025]) and an energy 
and the energy transferring device is connected between the energy generating device and the energy receiving port ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48 in the backer 42 of the acoustic imaging sensor 36 to produce fluidic palpation waves toward a target area 50 of tissues " Sliwa: [0026]; The energy transferring device (openings or channels 48) is connected between the energy generating device (papator 30) and the energy receiving port (backer 42 of the acoustic imaging sensor 36)).

Regarding claims 17-19, the combination of Kuiper, Sinkus, and Sliwa discloses: 
The ultrasonic detecting device according to claim 10, as described above, 
wherein the fluid chamber is adapted to the shape of the ultrasonic transducer array ("Acoustic transducer 20 is coupled to the bottom of housing 110" Kuiper: Pg. 5; As shown in Figs. 1A-1B, the fluid medium 141, 142 are adapted to fill the shape of housing 110; since acoustic transducer 20 is coupled to the bottom of housing 20, then the fluid medium 141, 142 are adapted to the shape of the transducer),
and the fluid chamber is connected to the front end of the ultrasonic transducer array ("Acoustic transducer 20 is coupled to the bottom of housing 110" Kuiper: Pg. 5); 
wherein the conducting device further comprises an acoustic lens ("acoustic lens 10" Kuiper: Pg. 5),
the acoustic lens is connected to the front end of the ultrasonic transducer array ("variably-refracting acoustic lens coupled to the acoustic transducer" Kuiper: Pg. 3),
and the fluid chamber is disposed in the acoustic lens ("acoustic lens 10 includes a housing 110, a coupling element 120, first and second fluid media 141 and 142" Kuiper: Pg. 5, Fig. 1A).
Regarding claims 17-19, the combination of Kuiper and Sinkus remains silent on: 

and other portion of the ultrasonic transducer array is connected to a second port,
the first port is configured for instantaneous elastography,
and the first port and the second port are configured for ultrasonic imaging.
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
The ultrasonic detecting device according to claim 18, wherein a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber is connected to a first port ("FIG. 2A shows that the OCT optical imaging fiber or optical energy delivery conduit 62 is preferably centrally located within the acoustic emitter of the acoustic imaging sensor 36" Sliwa: [0027]),
and other portion of the ultrasonic transducer array is connected to a second port ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48 in the backer 42 of the acoustic imaging sensor 36" Sliwa: [0026]),
the first port is configured for instantaneous elastography ("to provide high speed elastographic property mapping" Sliwa: [0004]),
and the first port and the second port are configured for ultrasonic imaging ("acoustic imaging transducer, disposed in the distal portion, to provide ultrasonic imaging of the target area" Sliwa: [0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by Kuiper, by including the method for performing elastographic deformation mapping as taught by Sliwa. One of ordinary skill in the art would have been motivated to make this modification because "fluidic (or indenter-based) palpation can provide detectable strains over a much broader region directly in front of the tip 24, while at the same time limiting the maximum strain so as to avoid rupturing fragile plaques or 

Regarding claim 20, the combination of Kuiper, Sinkus, and Sliwa discloses: 
The ultrasonic detecting device according to claim 9, as described above, 
The combination of Kuiper and Sinkus is not being relied upon for teaching:  
wherein the portion of the ultrasonic transducer array corresponding to the projection of the fluid chamber is configured to receive the ultrasonic signal including shear wave information, and the portion of the ultrasonic transducer array corresponding to the projection of the fluid chamber and the other portion of the ultrasonic transducer array are configured to receive the ultrasound signal containing anatomic information and/or blood flow information.
	However, in a similar invention in the same field of endeavor, Sliwa teaches a method for performing high speed elastography property mapping: 
wherein the portion of the ultrasonic transducer array corresponding to the projection of the fluid chamber ("FIG. 2A shows that the OCT optical imaging fiber or optical energy delivery conduit 62 is preferably centrally located within the acoustic emitter of the acoustic imaging sensor 36 and centrally located with respect to the directed flowed fluid or fluid shockwaves" Sliwa: [0027]) is configured to receive the ultrasonic signal including shear wave information ("a palpator that applies a directed fluid or mechanical indenter to cause elastographic deformation and an OCT imager to provide high speed elastographic property mapping" Sliwa: [0004]; "transducer such as a PZT diaphragm or piezo-membrane can be electrically actuated to bend in shear mode and generate the pulse pressure to produce the pulsed fluid palpation" Sliwa: [0026]), and the portion of the ultrasonic transducer array corresponding to the projection of the fluid chamber and the other portion of the ultrasonic transducer array are configured to receive the ultrasound signal containing anatomic information ("ultrasound 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by Kuiper, by including the method for performing elastographic deformation mapping as taught by Sliwa. One of ordinary skill in the art would have been motivated to make this modification because "fluidic (or indenter-based) palpation can provide detectable strains over a much broader region directly in front of the tip 24, while at the same time limiting the maximum strain so as to avoid rupturing fragile plaques or fibrous caps. [The] fluidic and indenter palpators can also palpate without any appreciable heating of the tissue target or of the tip 24 unlike radiation-force palpation" (Sliwa: [0025]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuiper and Sinkus in view of Sliwa, further in view of Feine (US 20080015551 A1, hereinafter Feine).
Regarding claim 6, the combination of Kuiper, Sinkus, and Sliwa disclose: 
The ultrasonic probe according to claim 5, as described above. 
Regarding claim 6, the combination of Kuiper, Sinkus, and Sliwa remain silent on: 
wherein the energy generating device comprises one or more of a stepper motor, a linear vibrator, and a variable speed pump.
However, in a similar invention in the same field of endeavor, Feine teaches an ultrasonic transducer with a vibrating tool: 
wherein the energy generating device comprises one or more of a stepper motor, a linear vibrator, and a variable speed pump ("Ultrasonic vibrations are produced when the coils are selectively powered by an ultrasonic signal generator, which can include a stepper motor control apparatus" Feine: Abstract; 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by the combination of Kuiper and Sliwa, by including the ultrasonic tool as taught by Feine. One of ordinary skill in the art would have been motivated to make this modification because it "allows a stepper motor control apparatus to controllably energize electromagnetic coils in close proximity to a movable magnetic rod carrying an ultrasonic tip to create and/or control ultrasonic vibration in the tip" (Feine: [0006]). 


	Examiner respectfully notes that the following rejection below is an alternative rejection to the above rejection of independent claims 1 and 10. 

Claim 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (KR 2015/0077049 A, hereinafter "Jin") in view of Zeng et al. (WO 2013/017105 A1, hereinafter "Zeng").

Regarding claim 1, Jin discloses: 
An ultrasonic probe ("ultrasound probe" Jin: Abstract), wherein, the ultrasonic probe comprises: 
an ultrasonic transducer array ("plurality of transducer 20 elements may be arranged in a linear array, a curved array, or a phased array" Jin) configured to transmit ("transducer 20 can transmit an ultrasonic signal to a target object" Jin) and receive ("receiving the ultrasonic echo signal reflected from the target" Jin) ultrasonic waves ("probe of an ultrasonic diagnostic apparatus that uses ultrasonic waves to concentrate ultrasonic waves" Jin);

wherein the conducting device comprises a fluid chamber filled with fluid ("fluid 30 can be filled in a closed space formed by the acoustic cover 40 and the housing 60" Jin: Fig. 1),
and the fluid chamber has an opening ("cylindrical housing 60 having an opening at one side" Jin) and an energy receiving port ("power unit 50 for receiving power from the outside" Jin) which are in communication with each other,
and the opening is disposed on a front surface of the conducting device ("may be formed to have an opening in a surface facing the object" Jin) and covered by an elastic film ("acoustic cover 40 can be disposed and coupled to the opening" Jin); and
an energy applying device ("transmission unit 310 supplies a driving signal to the probe 100 and includes a pulse generation unit 312" Jin), connected to the energy receiving port and configured to apply vibrations ("pulse generating unit 312 generates a pulse for forming a transmission ultrasonic wave" Jin) to the fluid ("focusing ultrasound signals through a fluid" Jin) within the fluid chamber ("Ultrasonic signals output from the transducer 20 propagate into the living body via the fluid 30 and the acoustic cover 40" Jin), 
wherein the energy receiving port is configured to receive the vibrations ("power unit 50 can receive power from the outside and move the transducer 20" Jin), 
the vibrations received by the energy receiving port reaches the elastic film ("acoustic cover 40 may contact the object and transmit the ultrasonic signal transmitted from the transducer 20" Jin) after 
and causes the elastic film to vibrate ("Ultrasonic signals output from the transducer 20 propagate into the living body via the fluid 30 and the acoustic cover 40" Jin). 
Jin remains silent on: 
generate a shear wave, 
and the ultrasonic waves are utilized to trace the propagation of the shear wave inside the tissue, 
so as to perform instantaneous elastography 
and acquire at least one of elasticity information and attenuation information of the tissue.
However, in a similar invention in the same field of endeavor, Zeng teaches an ultrasonic imaging system and method for measuring elasticity of biological tissues (Title): 
generate a shear wave ("device (110) is configured for generating oscillation and forming shear waves propagating from a body surface to the biological tissues" Zeng: Abstract), 
and the ultrasonic waves are utilized to trace the propagation of the shear wave inside the tissue ("ultrasonic transducer emits ultrasonic signals and receive ultrasonic echo signals in order to record the above deformation of the biological tissues, then propagating velocity of the shear waves propagating in the biological tissues can be further obtained" Zeng: [0005]; "ultrasonic elastography technology uses ultrasonic signals to trace deformation of stressed biological tissues" Zeng: [0003]), 
so as to perform instantaneous elastography ("ultrasonic elastography technology can be divided to static elastography, dynamic elastography, transient elastography and remote elastography" Zeng: [0004]) 
and acquire at least one of elasticity information ("ultrasonic imaging system for measuring elasticity of biological tissues" Zeng: Abstract) and attenuation information of the tissue.


Regarding claim 10, Jin discloses: 
An ultrasonic detecting device, wherein the ultrasonic detecting device comprises: 
the ultrasonic probe according to claim 1; and
a processing device, which comprises:
a driving unit, connected to the energy applying device of the ultrasonic probe to drive the energy applying device;
an ultrasonic unit, connected to the ultrasonic transducer array of the ultrasonic probe to control the ultrasonic transducer array to transmit and receive ultrasonic waves. 
Jin remains silent on: 
an elastography unit, connected to the ultrasonic transducer array for receiving and processing a first electrical signal containing shear wave information to perform instantaneous elastography.
However, in a similar invention in the same field of endeavor, Zeng teaches an ultrasonic imaging system and method for measuring elasticity of biological tissues (Title): 
an elastography unit, connected to the ultrasonic transducer array for receiving and processing a first electrical signal containing shear wave information to perform instantaneous elastography.
.

Response to Arguments
Applicant provides the following remarks with respect to Kuiper: 

	Applicant submits that Kuiper in view of Sinkus at least fails to teach or suggest certain distinguishing technical features in claim 1, and recites parts of claim 1 on pages 5-6 of the remarks filed 10/15/2021. Applicant submits that Kuiper discloses a system for detection of motion in a body, including an acoustic probe, a motion detection processor, a variable voltage supply, and a controller, and further submits that in the solution disclosed in Kuiper, data for a three-dimensional volumetric view is obtained by controlling refraction of the acoustic wave and/or a depth of focus of the acoustic wave. 
	Applicant recites a section of the non-final Office Action dated 07/16/2021 (“Even though Kuiper may use voltage to apply acoustic waves to the fluid medium, despite this difference, Kuiper still discloses an energy applying device that is used to apply vibrations to the fluid within the fluid chamber. The acoustic waves as disclosed by Kuiper are simply sound waves vibrating through a medium, and thus Kuiper discloses this limitation."); Applicant disagrees with the above statement, and submits that in the technical solution of Kuiper, a desired electrical signal is applied to acoustic transducer 244 to generate a desired wave, and the two fluids 141, 142 allow for maximum forward propagation of the acoustic wave (not simply sound waves vibrating). Applicant submits that in contrast, according to the solution as defined in claim 1 of the present application, the energy applying device is used to apply vibrations to the fluid within the fluid chamber, the energy receiving port is configured to receive the vibrations, the vibrations received by the energy receiving port reaches the elastic film after being transferred via the fluid in the fluid chamber, and causes the elastic film to vibrate and generate a shear wave. It can be thus seen that the energy applying device is used to apply the vibrations in the technical solution of claim 1 of the present application, which is different from the acoustic wave in the two fluids 141, 142 of Kuiper. 


	In response, Examiner respectfully submits that Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. Examiner respectfully submits that the combination of Kuiper in view of Sinkus discloses the features of claim 1. 
	Applicant argues on page 6 of the remarks that a desired electrical signal is applied to acoustic transducer 244 to generate a desired acoustic wave, and the two fluids 141, 142 allow for maximum forward propagation of the acoustic wave, not simply sound waves vibrating. Examiner respectfully disagrees with the submission that the generation/propagation of acoustic waves are not equivalent to sound waves vibrating. Throughout prosecution, Examiner has interpreted Kuiper’s “acoustic wave” to be representative of the claimed “vibrations.” To support this interpretation, Examiner is citing Goldstein et al. (Chap. 2 – “Medical Ultrasonic Diagnostics,” Physical Acoustics, Volume 23, 1999, Pages 43-195), as Goldstein confirms Examiner’s interpretation that Kuiper’s acoustic waves (or sound waves) can be used to represent the claimed vibrations. On page 49 of the document, Goldstein clearly describes that “Sound waves are mechanical vibrations that propagate in a host medium.” 
	Thus, based on this interpretation, it becomes clear that Kuiper does disclose that the energy applying device ("controller controls the variable voltage supply to apply the selected voltages to the pair of electrodes" Kuiper: Pg. 3) is used to apply vibrations ("appropriately controlling the energy applied to the acoustic transducer 244 to steer the acoustic wave in at least one direction" Kuiper: Pg. 9, 
	In response to the argument that Kuiper fails to give a technical motivation to apply a desired electrical signal to the acoustic transducer 244 to generate vibrations, and that the ultrasonic motion detection system 200 cannot be simply combined with the energy applying device used to apply vibrations, Examiner respectfully submits that the variable voltage supply (representing the energy applying device) and the acoustic transducer (representing the energy receiving port) are already included in the ultrasonic motion detection system 200 and thus do not require to be combined. 

Applicant provides the following remarks with respect to Sinkus: 

	Applicant submits that Sinkus was cited to teach the features "causes the elastic film to vibrate and generate a shear wave, and the ultrasonic waves are utilized to trace the propagation of the shear wave inside the tissue, so as to perform instantaneous elastography and acquire elasticity information and or attenuation information of the tissue" of claim 1 of the present application. Applicant notes that in the Non-Final Rejection dated 07/16/2021, Sinkus was only relied upon to disclose the last technical feature listed above by Applicant, and Sinkus is not relied upon for the rest of these listed technical features, as the primary reference Kuiper discloses these. 
Applicant further submits that Sinkus focuses on the measurement of the shear wave data using the medical imaging system, is silent on the energy applying device applying vibrations to the fluid, the energy receiving port is configured to receive the vibrations, the vibrations received by the energy receiving port reaches the elastic film after being transferred via the fluid in the fluid chamber, and causes the elastic film to vibrate and generate a shear wave as defined in claim 1 of the present application. 

In response, Examiner respectfully submits that as described in the previous argument response, the features of “the energy applying device applying vibrations to the fluid, the energy receiving port is configured to receive the vibrations, [and] the vibrations received by the energy receiving port reaches the elastic film after being transferred via the fluid in the fluid chamber” are all disclosed by Kuiper. 
Sinkus teaches the features of causes the elastic film to vibrate ("`ultrasound window` as used herein encompasses a window which is able to transmit ultrasonic waves or energy. Typically a thin film or membrane is used as an ultrasound window" Sinkus: [0021]) and generate a shear wave ("vibration system operable for inducing shear waves in the subject" Sinkus: [0034]), as defined in claim 1 of the present application. 
	Additionally, while Sinkus was not being relied upon for teaching the features that were described as being disclosed by Kuiper, Examiner respectfully submits that Sinkus also provides a teaching for these features. Sinkus discloses applying vibrations (“vibration system” [0034]; “mechanical vibrations” [0097]) to the fluid (“fluid-filled chamber 508” [0082]), the vibrations reaching the elastic film after being transferred via the fluid in the fluid chamber (“ultrasound 516 goes through the fluid-filled chamber 508 and through an ultrasound window 518” [0084]), and causing the elastic film to vibrate (“‘ultrasound window’ as used herein encompasses a window which is able to transmit ultrasonic waves or energy. Typically a thin film or membrane is used as an ultrasound window” [0021]) and generate a shear wave ("vibration system operable for inducing shear waves in the subject" [0034]) as defined in claim 1 of the present application. 


Applicant provides the following remarks with respect to the dependent claims: 


	Applicant further submits that Sliwa and Feine also fail to cure the above discussed defects of Kuiper in view of Sinkus, and submits that Sliwa and Feine are silent on the technical features of claim 1. 

	In response, Examiner respectfully submits that as claim 1 remains rejected under 35 U.S.C. 103, dependent claims 2-4 and 7-8 also remain rejected under this ground of rejection. 
	Furthermore, Examiner respectfully submits that the arguments with respect to Sliwa and Feine are moot, as these two references are not relied upon for teaching the features of claim 1 as presently recited. 

Applicant provides the following remarks with respect to the alternative rejection: 

	Applicant submits that Jin in view of Zeng also fails to disclose the above distinguishing features, and submits that in the solution disclosed in Jin, the transponder 20 sends the ultrasonic signals to the target body through the fluid 30 and the sound cover 40. Applicant submits that in contrast, according to the solution as defined in claim 1 of the present application, the energy applying device is used to apply vibrations to the fluid within the fluid chamber, the energy receiving port is configured to receive the vibrations, the vibrations received by the energy receiving port reaches the elastic film after being transferred via the fluid in the fluid chamber, and causes the elastic film to vibrate and generate a shear wave. 
	As a first argument, Applicant submits that the acoustic cover 40 has the same radius of curvature as the radius of rotation of the transponder 20 and the shape of the acoustic cover 40 remains unchanged during use. Applicant submits that since the shape of the acoustic cover 40 of Jin remains unchanged during use, the acoustic cover 40 is non-elastic, which is clearly different from the elastic film as defined in claim 1 of the present application. 
	As a second argument, Applicant disagrees that the power unit 50 of Jin is equivalent to the energy receiving port of the present application, and submits that in the technical solution of Jin, the power unit 50 is separate from the fluid 30, which is clearly different from the energy receiving port which is in communication with the opening of the fluid chamber as defined in claim 1 of the present application. 

	In response to the first argument, Examiner respectfully submits that Jin’s disclosure never mentions that the shape of the acoustic cover 40 remains unchanged during use nor that the acoustic cover 40 is non-elastic. Additionally, Examiner further respectfully submits that even if the shape of the 
	In response to the second argument, Examiner respectfully submits that even though the power unit 50 is physically separate from the fluid 30, this does not mean that these features can’t be used to teach the claimed features, as the claim makes no requirement that the energy receiving device be physically touching the fluid of the fluid chamber. Conversely, the claim only requires that they are in communication with each other. Based on the disclosure that the “power unit 50 can receive power from the outside and move the transducer 20” and that the “ultrasonic signals output from the transducer 20 propagate into the living body via the fluid and the acoustic cover 40,” Examiner is interpreting that these features are in communication with each other. 

Applicant further provides the following remarks regarding the alternative rejection: 

	Applicant submits that Zeng was cited to teach the features "generate a shear wave, and the ultrasonic waves are utilized to trace the propagation of the shear wave inside the tissue, so as to perform instantaneous elastography and acquire elasticity information and or attenuation information of the tissue" of claim 1 of the present application, and further submits that Zeng also fails to cure the above discussed defects of Jin, in particular, fails to disclose the above distinguishing features. Applicant submits that it can be seen from the above excerpts that Zeng focus on the obtaining of the 2D ultrasonic image and elasticity information of the biological tissues, is silent on the energy applying device applying vibrations to the fluid, the energy receiving port is configured to receive the vibrations, the vibrations received by the energy receiving port reaches the elastic film after being transferred via the fluid in the fluid chamber, and causes the elastic film to vibrate, as defined in claim 1 of the present application. Hence, Applicant submits that Zeng also fails to disclose the above distinguishing technical features.

	In response, Examiner respectfully submits that these arguments are not persuasive, as Zeng discloses that the “device (110) is configured for generating oscillation and forming shear waves propagating from a body surface to the biological tissues” (Abstract). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/R.V.W./Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793